Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 1 of 16 PageID# 244




                    Exhibit 1

    Character Letters
Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 2 of 16 PageID# 245


                                                         January 25, 2020.

Honourable Liam O’ Grady.
U.S. District Judge.

Dear Judge O’ Grady,

My name is Benjamin Anyaoku, A Commissioned Christian Evangelist. I own a business
outfit in Nnewi, Anambra State Nigeria and trade on motorcycle spare parts. Mr Edwin
Anyaoku is my immediate younger brother. He is the last born in our family. We grew up
together in the family and attended school together.
I have always been very close to Edwin including when we were growing up. We did many
things together such as our family chores and playing especially football which he loved
immensely and was usually the goal keeper. My brother Edwin is peace loving, kind-hearted
and a very caring person. He was not quarrelsome or rascal even as a young child.
He is friend to everyone in the family and has good rapport with everybody including our
neighbours. Even while in South Africa, he did not forget us and will take time to call to find
out how we are doing. He sends daily Christian and inspirational text to us which were a
source of motivation for me and my wife. A caring brother and son to the core; though he is
the last born in the family, he specially took care of our parents. He provided for our parents
when they were alive and came home specially to see our aged mother. He made sure she
lacked nothing and sent money for her food and hospital bills. He also paid school fees for
some of our nephews.
Edwin is married and has four young daughters. He takes care of them and does not neglect
them. He is very much loved by his wife and children and they miss him greatly. The last
daughter has repeatedly asked me on phone when he will be coming home. They are very
dependent and close to him.
Edwin is very sad and remorseful on his offense and conviction. I wish to express that he is
not a habitual offender. He does not belong to any group or cult against the laws of our land
and community. He has never shown any sign of profligacy. He lives very simply and quiet
life and stays with us whenever he visits home alone or with the family.
My brother who is before your law court is in a very difficult situation because of his family.
We are devastated by this situation. His wife and young daughters are perplexed and heavily
affected by his prolong absence. I wish to plead for leniency when delivery your judgement.
Your leniency will contribute greatly in saving the lives of these young children who greatly
depend on him for sustenance. Please be merciful.
Thank you for your time,

Yours faithfully,

BAnyaoku

Mr. Benjamin Anyaoku
Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 3 of 16 PageID# 246
 Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 4 of 16 PageID# 247




                                Nnamdi Azikiwe University Teaching Hospital,
                                           ,
                                Nnewi, Anambra State,
                                Nigeria.
                                25th January, 2020.



Honourable Liam O'Grady,
U.S. District Judge.

Dear Judge O' Glady:


             CHARACTER LETTER FOR EDWIN ANYAOKU

My name is Akubukor Franklyne Chinenye, a 500/600 level student of the
Department of Medicine and Surgery, Nnamdi Azikiwe University Teaching
Hospital Nnewi, Anambra State Nigeria. Mr. Edwin Anyaoku is my Uncle.

I have known Mr. Anyaoku as a good and loving Uncle who cares for the needs of
the needy and ready to make sacrifice most times against his comfort. In 2016
when I secured admission to study medicine and Surgery but had challenge paying
my school fees (after seeking for the admission for 5years), I reached out to many
who gave me genuine reasons why they can't be of assistance then I placed a call to
my Uncle Edwin whom as of then was trying to sort out his daughters school fees
in South Africa. After explaining my plight, Mr. Edwin suggested his daughter
defer her admission for one year seeing the urgency of my plea. Whenever I
remember this act of benevolence by him, it often put me in tears and serious state
of depression since I learnt about his resent predicament. Before then, I have heard
stories from my mum most at times coming as complaint on how Mr. Ayaoku has
been assisting many family members and meeting peoples needs while he has not
sorted out his own personal needs. Sincerely, he has been a good and sacrificial
uncle over the years.

Mr. Edwin is also known in the family and neighbourhood as a morally sound and
good fellow, who is very committed to his faith (Christianity). He admonishes me
 Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 5 of 16 PageID# 248




through the social media platform to be a good citizen and encourages me to study
the Holy Scripture and be a good and responsible fellow. it was when I wake up
every morning and not seeing his admonishing for two (2) weeks that I have to
reach out to know about his well been only to hear about the sad event. Sincerely
life for me without Mr. Edwin has been full of challenges all round, financially my
medical studies has faced a lot of set back as I have to miss classes in order to raise
funds for my fees, morally I don't get those words of encouragement which keeps
me sane in a society like ours.

In addition to our relationship as my Uncle, Mr. Anyaoku is a usually upstanding
member of the family and neighbourhood at large and well respected among his
peers, known for his stand for the truth not minding who is involved. While I was
surprised to hear of the misconduct, it comes as no surprise that he is ready to
accept responsibility for his actions as he has always done. Despite the current case,
I still believe Mr. Anyaoku to be a honourable individual, a valuable member of
my family (my favourite Uncle actually) and a role model to me.

It is my sincere and heart felt plea that the court takes this letter into consideration
at the time of sentencing as the Joy of many lies in the outcome. Please all I have
stated here is nothing but the truth to the best of my knowing Mr. Edwin.



Sincerely yours,

FCA

Akubukor Franklyne Chinenye.
Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 6 of 16 PageID# 249
Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 7 of 16 PageID# 250
 Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 8 of 16 PageID# 251



Jonathan Okoye




02/16/20

RE: US v Edwin Anyaoku

To: The Honorable Judge Liam O’Grady

I am 56 years Old, a Public Safety and Fire and Life Safety Director. Edwin Anyaoku is my uncle we grew
up together with eight other of my siblings in my father’s house. My father is a disciplinarian, a no
nonsense man that installed upon us the need for honesty, truthfulness, kindness, respect for the law
and hard work (which he led by example). I was very shocked when I heard of my uncle’s alleged crime
at first I thought it must be a mistake because I have known my uncle to be a God fearing man that
sends me bible verse from time to time and a hard working man that is always willing to assist others.

I went to see uncle Edwin on 12/29/19 at the detention center, what I saw was a broken man that was
disappointed in himself and too embarrassed to steadily look into my eyes. We talked about my family
and at every mention of his own family I can feel the sadness and the look of disappointment that he
feels that his action has caused his family. He apologized to me for according to him for inconveniences I
must have gone through to come see him.

Till now, beside questions from Elizabeth Mullin I do not know the details of my Uncle Edwin’s alleged
crime. I was told by Elizabeth Mullin that my uncle had mentioned to an undercover agent that he has a
nephew in New York that will work with the agent. My Uncle Edwin should have known better than to
involve me in such matters. Uncle Edwin has never discussed any of his alleged drug deal he has in
America with me and I have never been involved in any drug deal with him or anyone else. In my twenty
years here I have worked my fingers off to earn my wages.

Edwin Anyaoku despite his grievous misfortune of associating with some undesirables is not a dangerous
man. He is an upright man that weeps when he sees a stranger weep, a good husband and father to his
own kids and others. His absence will cause hardship to many. Dear Honorable O’Grady I beg of you to
be lenient with my uncle Edwin in your judgment, I am positive he has learnt his lesson.



Sincerely,



Jonathan Okoye
 Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 9 of 16 PageID# 252



Honorable Liam O’Grady

U.S District Judge

Dear Judge O’Grady:

My name is Mark Uchenna a long time family friend of Edwin Anyaoku. Currently employed as a regional
Manager with INFOFINDA,a property information and consulting company situated in Johannesburg
South Africa and a full time church worker with KINGDOM CHRISTIAN CHURCH also in Johannesburg.

I met Edwin Anyaoku in 1998 as we were the newly young immigrants coming from Nigeria into South
Africa to look for a better life. It was during one of our community , having come from the same state
and local government area in Nigeria and he struck me as a really nice person and we have been friends
ever since.

Our relationship has grown during this 22 years that our family has become best of friends, our children
at some points attends the same schools, often going on holidays together.

Edwin for the better part of the years that I have known him is the most humble person I ever come
across, a family man who dots on his wife and children, a leader in his community as he has served in
the leadership of his town and village organizations, friendly, selfless and always has a listening ear to
everyone.

As the nature of my work involves traveling, wherever I may be, I sleep with my two eyes closed
knowing that my family is well looked after as Edwin will diligently check up on them on daily basis. On
the few occasions that I travel with my family, he is the only one with access to my house for safe
keeping. I hold Edwin in such high regard that when God blessed me with my first daughter, I found no
other person Worthy to act as a God parents to her than Edwin and his wife Audrey. Such was his
closeness to my family that his absence has been noticed by my children as they keep asking when is
Uncle Edwin coming back.

With this, it was a great shock to me and indeed the whole community when the news broke out of the
situation that he got himself involved in as in my best opinion out his character. It was at first a feeling
of disbelief and disappointment and I strongly believe that whatever circumstances that led him to such
act is regrettable as he demonstrated on the few times I visited him while incarcerated here in South
Africa.

One incident that best describes who Edwin truly is was a situation that happened after one his court
proceedings here in South Africa, the security details in the court made a mistake thinking that Edwin
has been released and took him out of jail and asked to him leave, they took him outside the court
premises and him in his character informed the security that it was an error and they took him back. My
Lord you will agree with me that every normal person would have used that opportunity to escape. He
also refused to fight or contest his extradition to the United States as he is one person that believes in
justice.

Despite the circumstances that Edwin has found himself, I believe that he has learned his lesson and still
has a lot to offer his community and his family in particular, his daughters need him and we all miss him.
Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 10 of 16 PageID# 253



I will attach a photo of Edwin and Audrey his wife during my daughter’s church dedicated as her God’s
parent.

Yours sincerely

Mark Uchenna.
Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 11 of 16 PageID# 254
Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 12 of 16 PageID# 255
Gert & Noelene Botha




Gauteng, South Africa

25 December 2019

Honorable Liam O’Grady
U.S.District Judge

Dear Judge O’Grady

RE: EDWIN ANYAOKU

We, Gert and Noelene Botha are the leaders of a Grace Net group of which Edwin, Audrey and their
daughters are members. In our personal capacity, Gert is self-employed, the owner of Lions Metal
Traders and Noelene is the Talent and Learning Manager at Estee Lauder Companies, South Africa.

The Grace Net group is an extension of the Grace Place Church that meet on a Wednesday evening in
our home. The Grace Net provides an opportunity for church members to connect and fellowship on a
more personal level.

We met the Anyaoku family in 2014. We first became acquainted with Audrey when we were in the
same class at Bible School. Later that year the Anyaoku family joined our Grace Net and have been
active and committed members since.

We soon recognized the bond of love the family shared with each other and with God. We also
observed Edwin and Audrey’s relationship with God, level of commitment, and their leadership abilities.
We identified them as future Grace Net leaders and the plan for 2019 was to groom and support them
into starting their own Grace Net.

The Anyaoku’s are a close-knit family and Edwin is a family man, working hard and committed to
providing for his family. He is gentleman and a man of few words who lives for his family who he loves
dearly. We’ve known Edwin to be sincere, honest trustworthy and humble. There has never been a
moment where we’ve doubted Edwin’s integrity. Even though Edwin stands convicted of a serious
offence, we still have the same views of him and see him as a man of good standing.

We have assured Audrey of our friendship and support outside of the Gracenet group. Where possible
we have supported her business and have occasionally gifted her. Our loyalty to the family extends to
when Edwin returns and we look forward to providing them with moral support as they reunite as a
family.

We are grateful for the opportunity that we have had to share the above with you.
Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 13 of 16 PageID# 256




Sincerely,

Gert Botha (SA ID:       )
Noelene Botha (SA ID:        )
Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 14 of 16 PageID# 257




To
Honorable Liam O’Grady
U.S. District Judge


January. 17 . 2020


Dear Judge O’Grady,

My name is Anyaoku Obinna, I am in enterprenuer with a water factory here in Nigeria. I am writing on
behalf of Edwin Anyaoku who is appearing before your court on March 20, 2020.

Mr Edwin Anyaoku is my beloved uncle and the last brother of my father . I have known him since i was a
little boy and now i am a young man and he has always been someone that I look up to and respect
becasue of the way he carries him self. He is a soft person, caring and kind at heart. I say this because
on few ocassions he has single handedly taken care of important family issues. He also advices me on how
to be a good and productive person to myself, my family and my immediate environment.

He is a devoted father and husband who works hard to provide for his kids and wife and that i admire
about him. When he comes home, he is always palyful and will to help around with what ever need help.
He also avoids trouble with anyone and just tries to live a peaceful and quiet life



I strongly hope that u would consider Mr edwin during this troubled period of his life while u make a fair
decision Thank you for your consideration

Your Sincerely
Anyaoku obinna
Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 15 of 16 PageID# 258




To
Honorable Liam O’Grady
U.S. District Judge


January. 17 . 2020


Dear Judge O’Grady,


My name is Mr. Augustine Nnamdi Anyaoku, senior brother to Mr. Edwin Anyaoku. I am a retired Local
Gospel music marketer in Nigeria.

Our entire family was taken aback at the news of my brother having committed this kind of offense. He
has never done a thing like this to bring disappointment to our family. As a senior brother to Edwin, I
lived closely with him growing up and i can confidently say that he has always led a very positive
lifestyle.

Edwin has never been previously involved with drug and certainly does not have any previous criminal
record. We understand that he is yet to come to terms, trying to cope with the grief after we lost our
parents five years ago,being the last child among eight(8) siblings. However, he made it clear to me
during our conversation that such an event is not an escuse to resort to drugs and i would'nt approve of
him resorting to such crime to combat his emotional pains.

Our entire family loves Edwin and are willing to support in any capacity to move on with his life and wish
him the best outcome for this case. Mr.Edwin desrves a second chance, i hope you will be willing to give
him one.



Sincerely,

Mr. Augustine Nnamdi Anyaoku
Case 1:18-cr-00270-LO Document 47-1 Filed 03/13/20 Page 16 of 16 PageID# 259




                                                                     18 February 2020
Honorable Liam O’Grady
U.S. District Judge


Dear Judge O’Grady:
My name is Charlene Elizabeth Ntsime. I’m a Learning and Development Facilitator
as well as a 5th year Theology student and a 3rd year Industrial Psychology Student.
I’ve known Edwin Anyaoku since 2005. We attended the same church “African
Dream Family Church” which was previously known as “Rhema East Family
Church”. I served as one of the Ministry of Helps along with his wife Audrey
Anyaoku. The Anyauku family are much closer to me than just friends, they are more
like my family. In fact, I met my husband Thabiso Ntsime through them.
I’ve always known Edwin Anyauku to be a family man; loving husband and caring
father. I’ve witnessed this at family gatherings as well as when I visited their home.
Edwin would always be helping with whatever is needed, whether it be fixing things,
or helping the children with their homework or even fixing a meal. I believe Edwin
Anyauku is an upstanding citizen and a God-fearing man even the pastors of our
current church recognised this when they approached Edwin and Audrey to host a
homecell.
Edwin Anyauke has made a mistake which has caused him to lose time away from
his wife and children and I know this is heart breaking for him…not being able to be
the man, father and husband his family has grown to rely on and because of that he
is incredibly remorseful. I know he is doing his best where he is to prove himself
worthy of society and doing what is needed to get through this trailing time. I still
believe Edwin is a man of moral character, this mistake has not changed my opinion
of him, he just needs a chance to prove himself.


Regards
Charlene Ntsime
